DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 38-42, 44-45, 47, 51 and 53-54 are objected to because of the following informalities:  
Claims 38-42, 44, 51, and 53-54 recite “neighbor” instead of “neighbor”. The examiner notes that this is inconsistent because other claims recite “neighbor”.
Claims 41 and 54 recite “fulfil instead of fulfill”.
Claim 45 recites “which indication indicates” instead of “which indicates”.
Claim 47 recites “Specific”, which is improperly capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-54
Claims 36, 46, and 49 recites the limitation “a measurement report”.  There is insufficient antecedent basis for this limitation in the claim because “a measurement report” is already recited in the parent claim.
Claims 35, 38-48, and 51-54 recites the limitation “a beam level”.  There is insufficient antecedent basis for this limitation in the claim because there is a prior recitation of “a beam level”. Claims 36-37 and 49-50 depend on these claims and are similarly rejected based on their dependency to these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20190357069 A1) in view of Moon (US 20170208494 A1).
Regarding claim 35, Harada discloses:
“A method performed by a wireless device (10) for handling communication in a wireless communication network (1), the method comprising: obtaining (402) an indication indicating control,” ([para 0039]: “First, a source eNB transmits measurement control to a UE (ST 11). The measurement control includes a measurement configuration. The measurement configuration is composed of a measurement target, a measurement identity and a reporting configuration.” ; [para 0081]: “For reporting, an event serving as a trigger of the report, and so on is configured.”)
“when to initiate and/or when to stop use of an additional … process for measurements on a beam level for including one or more measurements on a beam level in a measurement report, and applying (403) the additional … based on the obtained indication.” ([para 0097]: “For example, in the UE, when cell level measurement is performed and the event is fulfilled, the UE performs at least one beam level measurement, and reports the beam level measurement result and the cell level measurement result.”)
	Harada does not explicitly disclose that the additional process initiated is a “filtering” process.
However, Moon discloses the missing feature that the additional process initiated is a “filtering” process. ([para 0037]: “Referring to FIG. 17D, a method for generating cell measurement information when both of per-cell L3 filter and the per-beam L3 filter are turned off will be described.” ; [para 0440]: “Referring to FIG. 17E, a method for generating cell measurement information when per-cell L3 filter is turned off and the per-beam L3 filter is turned on will be described.” Note the difference between Fig. 17D, where a cell level value is obtained and evaluated without utilizing L3 filtering at a beam level, and Fig. 17E, where additionally to the cell level value being obtained and evaluated, beam level values are obtained as well. Thus, it would be an obvious combination for one of ordinary skill in the art having the teachings of Harada and Moon, to in the case that the wireless device has the capabilities of turning L3 filtering at a beam level on and off as in Harada to only turn the L3 filtering at a beam level on when performing measurements at a beam level as in Moon.)
Harada and Moon, to modify the process as disclosed by Harada, to involve filtering as disclosed by Moon. Harada teaches an embodiment where a beam level measurement is performed and the related value reported when an event related to a cell level measurement occurs. If this were to be implemented in the system as disclosed in Moon where L3 filtering at a beam level can be turned on and off, it would be obvious for one of ordinary skill in the art to only turn the L3 filtering at a beam level on when the beam level values need to be reported because the beam level L3 filtering is not necessary for determination of cell level events, and thus by only implementing the filtering when necessary it increases system efficiency. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 36, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses “generating (404) a measurement report based on the additional filtering.” ([para 0097]: “For example, in the UE, when cell level measurement is performed and the event is fulfilled, the UE performs at least one beam level measurement, and reports the beam level measurement result and the cell level measurement result.” Wherein the additional filtering aspect is disclosed by Moon as discussed in relation to claim 1.)
Regarding claim 37, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses “transmitting (405) the generated measurement report to a radio network node (12) in the wireless communication network (1).” ([para 0097]: “For example, in the UE, when cell level measurement is performed and the event is fulfilled, the UE performs at least one beam level measurement, and reports the beam level measurement result and the cell level measurement result.”)
Regarding claim 38, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses “wherein the indication indicating control is represented by triggering criteria… and wherein the control relates to when to initiate the … on measurements on a beam level, and wherein the triggering criteria comprises any one out of: reception of a message from the radio network node (12) comprising any one out of: a list of cells for which the … should be initiated by the wireless device (10), and a list of beam indices for which the … should be initiated by the wireless device an event based on serving cell(s) level measurements, an event based on neighbour cell(s) level measurements, an event based on relative quality between serving and neighbours cells.” ([para 0081]: “The reporting configuration includes an event (for example, event based on beam quality, and so on), and so on. Accordingly, in the UE, when beam level measurement is performed and the event is fulfilled, beam level measurement is reported. At the same time, when cell level measurement is performed and the event is fulfilled, cell level measurement is reported.” Underlining of the instant claim by the examiner for emphasis.)
Harada does not explicitly disclose “wherein to initiate the additional filtering process on measurements on a beam level is represented by to initiate Layer 3, L3, filtering on measurements on a beam level”.
However, Moon discloses the missing feature “wherein to initiate the additional filtering process on measurements on a beam level is represented by to initiate Layer 3, L3, filtering on measurements on a beam level” ([para 0037]: “Referring to FIG. 17D, a method for generating cell measurement information when both of per-cell L3 filter and the per-beam L3 filter are turned off will be described.” ; [para 0440]: “Referring to FIG. 17E, a method for generating cell measurement information when per-cell L3 filter is turned off and the per-beam L3 filter is turned on will be described.”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the process as disclosed by Harada, to involve L3 filtering as disclosed by Moon. Harada teaches an embodiment where a beam level measurement is performed and the related value reported when an event related to a cell level measurement occurs. If this were to be implemented in the system as disclosed in Moon where L3 filtering at a beam level can be turned on and off, it would be obvious for one of ordinary skill in the art to only turn the L3 filtering at a beam level on when the beam level values need to be reported because the beam level L3 filtering is not necessary for determination of cell level events, and thus by only implementing the filtering when necessary it increases system efficiency. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 39, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“wherein the triggering criteria comprises an event based on serving cell(s) level measurements… and wherein applying (403) the additional filtering based on the obtained indication comprises: performing cell quality measurements for a serving cell and… starting to perform the L3 filtering on measurements on a beam level associated to any one out of: the serving cell, other cells, other configured Secondary Cell(s), SCells, and other neighbor cell(s) the wireless device 10 may already be measuring.” (([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the serving cell.)
Harada does not explicitly disclose “when the quality of that serving cell goes below a threshold”.
However, Moon discloses the missing feature “when the quality of that serving cell goes below a threshold” ([para 0144]: “Event A2: When the measurement information of the serving cell is smaller than the threshold (serving becomes worse than threshold).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 40, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“wherein the triggering criteria comprises an event based on neighbour cell(s) level measurements, and wherein applying (403) the additional filtering based on the obtained indication comprises: performing cell quality measurements for neighbor cells and… starting to perform L3 filtering on measurements on a beam level associated to that particular cell and/or other neighbor cells that have been detected.” (([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the neighboring cells.)
Harada does not explicitly disclose “when the quality of at least one neighbor cell goes above a threshold”.
However, Moon discloses the missing feature “when the quality of at least one neighbor cell goes above a threshold”. ([para 0146]: “Event A4: When the measurement information of neighbor cells is larger than the threshold (neighbor becomes better than threshold).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 41, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“wherein the triggering criteria comprises an event based on relative quality between serving and neighbours cells, and wherein applying (403) the additional filtering based on the obtained indication comprises: performing cell quality measurements for serving and neighbour cells and … starting to perform L3 filtering on measurements on a beam level.” (([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the neighboring cells.)
Harada does not explicitly disclose “at each evaluation period, comparing between the qualities of these cells, and when compared qualities fulfil a threshold”.
Moon discloses the missing feature “at each evaluation period, comparing between the qualities of these cells, and when compared qualities fulfil a threshold”. ([para 0145]: “Event A3: When the measurement information of neighbor cells is larger by offset than primary cell (PCell)/primary secondary cell (PSCell) measurement (neighbor becomes offset better than PCell/PSCell).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 42, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses “wherein the indication indicating control is represented by triggering criteria … and wherein the control relates to when to stop the … measurements on a beam level, and wherein the triggering criteria comprises any one out of: reception of a message from the radio network node (12) comprising any one out of: a list of cells for which the … should be stopped by the wireless device (10), and a list of beam indices for which the … should be initiated by the wireless device (10), an event based on serving cell(s) level measurements, an event based on neighbour cell(s) level measurements, an event based on relative quality between serving and neighbours cells.” ([para 0081]: “The reporting configuration includes an event (for example, event based on beam quality, and so on), and so on. Accordingly, in the UE, when beam level measurement is performed and the event is fulfilled, beam level measurement is reported. At the same time, when cell level measurement is performed and the event is fulfilled, cell level measurement is reported.” Underlining of the instant claim by the examiner for emphasis. The examiner notes that if the measurement is configured to occur upon an event, that this is essentially equivalent to the measurement stopping as a result of the opposite of the event.)
Harada does not explicitly disclose “wherein to initiate the additional filtering process on measurements on a beam level is represented by to initiate Layer 3, L3, filtering on measurements on a beam level”.
Moon discloses the missing feature “wherein to initiate the additional filtering process on measurements on a beam level is represented by to initiate Layer 3, L3, filtering on measurements on a beam level” ([para 0037]: “Referring to FIG. 17D, a method for generating cell measurement information when both of per-cell L3 filter and the per-beam L3 filter are turned off will be described.” ; [para 0440]: “Referring to FIG. 17E, a method for generating cell measurement information when per-cell L3 filter is turned off and the per-beam L3 filter is turned on will be described.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the process as disclosed by Harada, to involve L3 filtering as disclosed by Moon. Harada teaches an embodiment where a beam level measurement is performed and the related value reported when an event related to a cell level measurement occurs. If this were to be implemented in the system as disclosed in Moon where L3 filtering at a beam level can be turned on and off, it would be obvious for one of ordinary skill in the art to only turn the L3 filtering at a beam level on when the beam level values need to be reported because the beam level L3 filtering is not necessary for determination of cell level events, and thus by only implementing the filtering when necessary it increases system efficiency. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 43, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“wherein the triggering criteria comprises an event based on serving cell(s) level measurements, and wherein applying (403) the additional filtering based on the obtained indication comprises: performing cell quality measurements for a serving cell and… stopping to perform the L3 filtering on measurements on a beam level associated to any one out of: the serving cell, other cells, other configured Secondary Cell(s), SCells, and other neighbor cell(s) the wireless device 10 may already be measuring.” (([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the serving cell.)
Harada does not explicitly disclose “when the quality of that serving cell goes above a threshold”.
However, Moon discloses the missing feature “when the quality of that serving cell goes above a threshold” ([para 0144]: “Event A2: When the measurement information of the serving cell is smaller than the threshold (serving becomes worse than threshold).” Wherein performing beam level measurement and filtering when the cell level measurement of the serving cell is below a threshold is equivalent to stopping beam level measurement and filtering when the cell level measurement of the serving cell is above a threshold.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 44, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“wherein the triggering criteria comprises an event based on neighbour cell(s) level measurements, and wherein applying (403) the additional filtering based on the obtained indication comprises: performing cell quality measurements for neighbor cells and … stopping to perform L3 filtering on measurements on a beam level associated to that particular cell and/or other neighbor cells that have been detected.” (([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the neighboring cells.)
Harada does not explicitly disclose “when the quality of at least one neighbor cell goes below a threshold”.
However, Moon discloses the missing feature “when the quality of at least one neighbor cell goes below a threshold”. ([para 0146]: “Event A4: When the measurement information of neighbor cells is larger than the threshold (neighbor becomes better than threshold).” Wherein performing beam level measurement and filtering when the cell level measurement of the neighboring cell is above a threshold is equivalent to stopping beam level measurement and filtering when the cell level measurement of the serving cell is below a threshold.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 45, Harada discloses:
“A method performed by a radio network node (12) for handling communication in a wireless communication network (1), the method comprising sending (3012), an indication to a wireless device (10),” ([para 0039]: “First, a source eNB transmits measurement control to a UE (ST 11). The measurement control includes a measurement configuration. The measurement configuration is composed of a measurement target, a measurement identity and a reporting configuration.” ; [para 0081]: “For reporting, an event serving as a trigger of the report, and so on is configured.”)
“which indication indicates control, when to initiate and/or when to stop, use of an additional … process for measurements on a beam level for including one or more measurements on a beam level in a measurement report.” ([para 0097]: “For example, in the UE, when cell level measurement is performed and the event is fulfilled, the UE performs at least one beam level measurement, and reports the beam level measurement result and the cell level measurement result.”)
	Harada does not explicitly disclose that the additional process initiated is a “filtering” process.
However, Moon discloses the missing feature that the additional process initiated is a “filtering” process. ([para 0037]: “Referring to FIG. 17D, a method for generating cell measurement information when both of per-cell L3 filter and the per-beam L3 filter are turned off will be described.” ; [para 0440]: “Referring to FIG. 17E, a method for generating cell measurement information when per-cell L3 filter is turned off and the per-beam L3 filter is turned on will be described.” Note the difference between Fig. 17D, where a cell level value is obtained and evaluated without utilizing L3 filtering at a beam level, and Fig. 17E, where additionally to the cell level value being obtained and evaluated, beam level values are obtained as well. Thus, it would be an obvious combination for one of ordinary skill in the art having the teachings of Harada and Moon, to in the case that the wireless device has the capabilities of turning L3 filtering at a beam level on and off as in Harada to only turn the L3 filtering at a beam level on when performing measurements at a beam level as in Moon.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the process as disclosed by Harada, to involve filtering as disclosed by Moon. Harada teaches an embodiment where a beam level measurement is performed and the related value reported when an event related to a cell level measurement occurs. If this were to be implemented in the system as disclosed in Moon where L3 filtering at a beam level can be turned on and off, it would be obvious for one of ordinary skill in the art to only turn the L3 filtering at a beam level on when the beam level values need to be reported because the beam level L3 filtering is not necessary for determination of cell level events, and thus by only implementing the filtering when necessary it increases system efficiency. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 46, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“determining (3011) when to initiate and/or when to stop, use of the additional filtering process for measurements on a beam level for including one or more measurements on a beam level in a measurement report.” ([para 0039]: “First, a source eNB transmits measurement control to a UE (ST 11). The measurement control includes a measurement configuration. The measurement configuration is composed of a measurement target, a measurement identity and a reporting configuration.” ; [para 0081]: “For reporting, an event serving as a trigger of the report, and so on is configured.”)
Regarding claim 47, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
measurement data comprising any one out of: Specific measurement identities, measurement objects, and reporting configuration to be considered by the wireless device (10) when starting the measurements.” ([para 0079]: “The measurement target (cell) includes a beam list of each cell. For this reason, the UE receives a measurement object including information on a beam of each cell.” ; [para 0081]: “The reporting configuration includes an event (for example, event based on beam quality, and so on), and so on. Accordingly, in the UE, when beam level measurement is performed and the event is fulfilled, beam level measurement is reported. At the same time, when cell level measurement is performed and the event is fulfilled, cell level measurement is reported.” Underlining of the instant claim by the examiner for emphasis.)
Harada does not explicitly disclose “wherein the additional filtering process for measurements on a beam level is represented by Layer 3, L3, filtering on measurements on a beam level”.
However, Moon discloses the missing feature “wherein the additional filtering process for measurements on a beam level is represented by Layer 3, L3, filtering on measurements on a beam level,” ([para 0037]: “Referring to FIG. 17D, a method for generating cell measurement information when both of per-cell L3 filter and the per-beam L3 filter are turned off will be described.” ; [para 0440]: “Referring to FIG. 17E, a method for generating cell measurement information when per-cell L3 filter is turned off and the per-beam L3 filter is turned on will be described.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the process as disclosed by Harada, to involve L3 filtering as disclosed by Moon. Harada teaches an embodiment where a beam level measurement is performed and the related value reported when an event related to a cell level Moon where L3 filtering at a beam level can be turned on and off, it would be obvious for one of ordinary skill in the art to only turn the L3 filtering at a beam level on when the beam level values need to be reported because the beam level L3 filtering is not necessary for determination of cell level events, and thus by only implementing the filtering when necessary it increases system efficiency. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 48, Harada discloses:
“A wireless device (10) for handling communication in a wireless communication network (1), the wireless device (10) being configured to: obtain an indication indicating control,” ([para 0039]: “First, a source eNB transmits measurement control to a UE (ST 11). The measurement control includes a measurement configuration. The measurement configuration is composed of a measurement target, a measurement identity and a reporting configuration.” ; [para 0081]: “For reporting, an event serving as a trigger of the report, and so on is configured.”)
“when to initiate and/or when to stop, use of an additional … process for measurements on a beam level for including one or more measurements on a beam level in a measurement report, and apply the additional … based on the obtained indication.” ([para 0097]: “For example, in the UE, when cell level measurement is performed and the event is fulfilled, the UE performs at least one beam level measurement, and reports the beam level measurement result and the cell level measurement result.”)
	Harada does not explicitly disclose that the additional process initiated is a “filtering” process.
However, Moon discloses the missing feature that the additional process initiated is a “filtering” process. ([para 0037]: “Referring to FIG. 17D, a method for generating cell measurement information when both of per-cell L3 filter and the per-beam L3 filter are turned off will be described.” ; [para 0440]: “Referring to FIG. 17E, a method for generating cell measurement information when per-cell L3 filter is turned off and the per-beam L3 filter is turned on will be described.” Note the difference between Fig. 17D, where a cell level value is obtained and evaluated without utilizing L3 filtering at a beam level, and Fig. 17E, where additionally to the cell level value being obtained and evaluated, beam level values are obtained as well. Thus, it would be an obvious combination for one of ordinary skill in the art having the teachings of Harada and Moon, to in the case that the wireless device has the capabilities of turning L3 filtering at a beam level on and off as in Harada to only turn the L3 filtering at a beam level on when performing measurements at a beam level as in Moon.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the process as disclosed by Harada, to involve filtering as disclosed by Moon. Harada teaches an embodiment where a beam level measurement is performed and the related value reported when an event related to a cell level measurement occurs. If this were to be implemented in the system as disclosed in Moon where L3 filtering at a beam level can be turned on and off, it would be obvious for one of ordinary skill in the art to only turn the L3 filtering at a beam level on when the beam level values need to be reported because the beam level L3 filtering is not necessary for determination of cell level events, and thus by only implementing the filtering when necessary it increases system efficiency. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 49, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses “generate a measurement report based on the additional filtering.” ([para 0097]: “For example, in the UE, when cell level measurement is performed and the event is fulfilled, the UE performs at least one beam level measurement, and reports the beam level measurement result and the cell level measurement result.” Wherein the additional filtering aspect is disclosed by Moon as discussed in relation to claim 1.)
Regarding claim 50, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses “transmit the generated measurement report to a radio network node (12) in the wireless communication network (1).” ([para 0097]: “For example, in the UE, when cell level measurement is performed and the event is fulfilled, the UE performs at least one beam level measurement, and reports the beam level measurement result and the cell level measurement result.”)
Regarding claim 51, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses “wherein the indication indicating control is adapted to be represented by triggering criteria … and wherein the control is adapted to relate to when to initiate the … on measurements on a beam level, and wherein the triggering criteria is adapted to comprise any one out of: a reception of a message from the radio network node (12) comprising any one out of: a list of cells for which the … should be initiated by the wireless device (10), and a list of beam indices for which the … should be initiated by the wireless device (10), an event based on serving cell(s) level measurements. an event based on neighbour cell(s) level measurements, an event based on relative quality between serving and neighbours cells.” ([para 0081]: “The reporting configuration includes an event (for example, event based on beam quality, and so on), and so on. Accordingly, in the UE, when beam level measurement is performed and the event is fulfilled, beam level measurement is reported. At the same time, when cell level measurement is performed and the event is fulfilled, cell level measurement is reported.” Underlining of the instant claim by the examiner for emphasis.)
Harada does not explicitly disclose “wherein to initiate the additional filtering process on measurements on a beam level is adapted to be represented by to initiate Layer 3, L3, filtering on measurements on a beam level,”.
However, Moon discloses the missing feature “wherein to initiate the additional filtering process on measurements on a beam level is adapted to be represented by to initiate Layer 3, L3, filtering on measurements on a beam level,” ([para 0037]: “Referring to FIG. 17D, a method for generating cell measurement information when both of per-cell L3 filter and the per-beam L3 filter are turned off will be described.” ; [para 0440]: “Referring to FIG. 17E, a method for generating cell measurement information when per-cell L3 filter is turned off and the per-beam L3 filter is turned on will be described.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the process as disclosed by Harada, to involve L3 filtering as disclosed by Moon. Harada teaches an embodiment where a beam level measurement is performed and the related value reported when an event related to a cell level measurement occurs. If this were to be implemented in the system as disclosed in Moon where L3 filtering at a beam level can be turned on and off, it would be obvious for one of ordinary skill in the art to Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 52, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“wherein the triggering criteria is adapted to comprise an event based on serving cell(s) level measurements, and wherein the wireless device (10) further is configured to apply the additional filtering based on the obtained indication by: performing cell quality measurements for a serving cell and … start to perform the L3 filtering on measurements on a beam level associated to any one out of: the serving cell, other cells, other configured Secondary Cell(s), SCells, and other neighbor cell(s) the wireless device 10 may already be measuring.” (([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the serving cell.)
Harada does not explicitly disclose “when the quality of that serving cell goes below a threshold”.
However, Moon discloses the missing feature “when the quality of that serving cell goes below a threshold” ([para 0144]: “Event A2: When the measurement information of the serving cell is smaller than the threshold (serving becomes worse than threshold).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 53, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
(([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the neighboring cells.)
Harada does not explicitly disclose “when the quality of at least one neighbor cell goes above a threshold”.
However, Moon discloses the missing feature “when the quality of at least one neighbor cell goes above a threshold”. ([para 0146]: “Event A4: When the measurement information of neighbor cells is larger than the threshold (neighbor becomes better than threshold).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.
Regarding claim 54, Harada in view of Moon discloses all the features of the parent claim.
Harada further discloses: 
“wherein the triggering criteria is adapted to comprise an event based on relative quality between serving and neighbours cells, and wherein the wireless device (10) further is configured to apply the additional filtering based on the obtained indication by: performing cell quality measurements for serving and neighbour cells and… start to perform L3 filtering on measurements on a beam level.” (([para 0064]: “As the beam level measurement result, for example, RSRP, RSRQ (Reference Signal Received Quality) for each beam and/or a related beam ID, and a cell ID, and so on are used.” Wherein L3 filtering is taught by Moon as discussed in relation to the parent claim. Also note that in Fig. 3 that the UE is performing measurements on multiple cells including the neighboring cells.)
Harada does not explicitly disclose “at each evaluation period, compare between the qualities of these cells, and when compared qualities fulfil a threshold”.
However, Moon discloses the missing feature “at each evaluation period, compare between the qualities of these cells, and when compared qualities fulfil a threshold”. ([para 0145]: “Event A3: When the measurement information of neighbor cells is larger by offset than primary cell (PCell)/primary secondary cell (PSCell) measurement (neighbor becomes offset better than PCell/PSCell).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Harada and Moon, to modify the event as disclosed by Harada, to be one of the events disclosed in Moon. The motivation for using the events disclosed in Moon is that they are defined in LTE and thus standardized and thus doing so improved system interoperability. Therefore, it would have been obvious to combine Harada with Moon to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/SAAD KHAWAR/Primary Examiner, Art Unit 2412